DETAILED ACTION

Response to Amendment
The Amendment filed 11/25/2020 has been entered. Claims 1, 3-6, 8-16 and 18-20 remain pending in the application. Claims 2, 7, 17 and 21-39 were cancelled. 

Allowable Subject Matter
Claims 1, 3-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Koegel (US 20160311040 A1) teaches a miter saw (see Figure 1A-B) comprising: 
a base (62); 
a table (unit of 54 in 62);
a saw unit (66) coupled to the table for movement about the miter axis (see Figure 1); 
a workpiece support pivotable (106) relative to the base between a first position (A, see Figure 1B), and a second position (a position between A-B, when there is more than eight spokes (paragraph 0032, see Figure 1B), and 
a locking mechanism (108) for maintaining the workpiece support (108) in at least one of the first position or the second position (see Figure 1B, paragraph 0032). 
Koegel fails to disclose the first position in which the table is permitted to pivot about the miter axis within a first range of miter angle, the second position in which the table is permitted to pivot about the miter axis within a second range of miter angles different than the 
Thomas (US 8002253 B2) teaches a locking mechanism (22, 30, 50, 26) for a pivoting part (18 and 14), wherein the locking mechanism including an actuator (22) supported by and moveable in unison with the pivoting part between the first position and the second position (form one 26 to another see Figures 2a-b), wherein the actuator is directly engageable on the pivoting part to an operator of the device to permit the actuator to be manipulated (actuator 22 is being considered to be directly engageable because the button is on the outside) and the pivoting part be pivoted by the operator between the first and second positions with only a single hand (at least capable of push 22 then rotate the part 14 by grabbing part 14 one hand, see Figures 1-2B, col. 3, lines 9-23), a cavity (space for 22 of Thomas), wherein the actuator (30 and 50 of Thomas) is located within the cavity (see Figures 5 of Thomas).  
Because both Koegel and Thomas teach a type of locking mechanism system for a pivoting part, it would have been obvious for one of ordinary skill in the art to substitute one This combination was upheld by the Patent Trial and Appeal Board.
Koegel further teaches the table (62 of Koegel) is able to pivot about a miter axis in the base (see Figure 1A-B of Koegel) and the table would pivot within the first position and the second position of the workpiece support (paragraph 0032, see Figures 1B of Koegel), the first position in which the table is permitted to pivot about the miter axis within a first range of miter angle, the second position in which the table is permitted to pivot about the miter axis within a second range of miter angles different than the first range (see Figure 1B of Koegel).
Sasaki (US 5564323) is introduced to teach a miter saw comprising a table (29) and a workpiece support (30a and 30b) whose top surface lies in the same plane as the work surface of the table 29 (col. 5, lines 9-11) in order to properly support a larger workpiece, wherein the workpiece support includes a first abutment portion (tapered end 34, see col. 5, lines 34-41) against which the table is engageable in the first positon (stop 34 engages the side surfaces of the table surface 29 in the position of 30b1 shown in Figure 6), a possible second abutment portion (see annotated Figure 6) against which the table is engageable in the second position to limit the extent to which the table is pivotable about the miter axis (see annotated Figure 6, only act as stop/limit if the workpiece support is locked in place).
It would also have been obvious to one of ordinary skill in the art to further modify the device of Koegel to have the workpiece support on the same plane of the work table, as taught 

    PNG
    media_image1.png
    883
    975
    media_image1.png
    Greyscale

As a result, modified Koegel device would include the following features: a lock in the cavity in the workpiece support (i.e. by modifying Koegel’s hollow workpiece support to have the lock inside of the cavity).
Because the modified device locks the work support in positions, the workpiece support abutment portions (listed as first and second stop of Sasaki in annotated Figure 6) at the 
Therefore, modified Koegel fails to teach the second stop as claimed. Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of modified Koegel. Thus claim 1 is allowable, claims 3-6, 8-16 and 18-20 are allowable by virtue of its dependency on claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/
Examiner, Art Unit 3724
2/15/2021



/EVAN H MACFARLANE/Examiner, Art Unit 3724